Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 - 20 are pending in the application.
Claims 1, 9, and 17 are independent. 
This action is Final based on the same 35 U.S.C. §103 prior art references that were not necessitated by the applicant’s amendment; see MPEP §706.07(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 – 9, 14 – 16, and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jagota et al. (US PG Pub. No. 20100207454), herein “Jagota,” in view of Torzhkov et al. (PG Pub. No. 20110066258), herein “Torzhkov.” 

Regarding claim 1,
Jagota teaches a controller (plant controller 200 See figures 1 and 2.) for an energy plant (DC power plant) having a plurality of subplants (Par. 0011: “FIG. 1 is a block diagram of one embodiment of a plant employing a plant controller or a method constructed or carried out according to the principles of the invention. The plant includes one or more AC power sources and one or more DC power sources and corresponding the controller comprising: 
a processing circuit comprising a processor and memory storing instructions executed by the processor, (Par. 0003: “…the DC plant controller includes: (1) a source identifier configured to identify power sources couplable to a common DC bus, (2) a source prioritizer coupled to the source identifier and configured to prioritize the power sources based on at least one criterion and (3) an output characteristic assigner coupled to the source prioritizer and configured to assign output characteristics to the power sources that differ from one another as a function of the priority.”  Examiner’s Note – Torzhkov also teaches a controller as a processor or simply a processor: Par. 0015, 0018, Claim 14 and 18.) the processing circuit (controller) configured to: 
obtain rank (priorities) identifiers indicating ranks of the plurality of subplants of the energy plant, the ranks indicating a priority of each subplant with respect to production of a resource relative to other subplants that produce the resource, (Par. 0005: “…a DC plant controller, including: (3a) a source identifier configured to identify the power sources, (3b) a source prioritizer coupled to the source identifier and configured to prioritize the power sources based on at least one criterion and (3c) an output characteristic assigner coupled to the source prioritizer and configured to assign output characteristics to the power sources that differ from one another as a function of the priority and assign power limits to ones of the rectifiers and the DC‐DC converters.” Par. 0021: “In still another embodiment, the criterion is a combination of power sources selected. For example, if a windmill‐driven generator is given a highest priority, a highly reliable power source, such as AC mains, may be given the next highest priority given the unpredictable nature of windmill operation. If a solar array is given a highest priority, an engine‐driven generator may be given the next highest priority given the predictable decline in solar array output that occurs at dusk.”  See also Par. 0019, 0020, and 0022 that establishes the criterion with respect to production of a resource relative to other sources (subplants).) 
determine resource allocation of the plurality of subplants according to the ranks of the plurality of subplants, and operate the plurality of subplants according to the resource allocation. (Par. 0014: “In general, the DC plant controller 200 is configured to assign output characteristics to the various power sources based on a priority. The output characteristics differ from one another. For example, the power source assigned the highest output voltage provides power to the load 190 until (1) it enters a current-limiting mode of operation in which its output voltage begins to drop in order to limit output current or (2) its output voltage begins to drop naturally. When its output voltage reaches that assigned to the power source having the second highest priority, the two power sources begin to share the load 190. If the load 190 remains or becomes so large that both power sources operate in current-limiting mode, a power source having a third highest priority begins to share, and so on. The DC plant controller 190 may incrementally raise the output voltage of some of the power sources to maintain the voltage of the DC bus 170 close to the output voltage originally assigned to the power source having the highest priority to ensure that maximum utilization power from that power source is achieved. Should the load 190 decrease, power sources exit the current sharing mode and contribute less to load-sharing in reverse priority order.” Par. 0015: “For example if the bus 170 needs to be at 54V to keep the one or more batteries or capacitors 180 charged, and a solar array has the highest priority, its output voltage will be assigned to be 54 volts. The next priority power source is assigned an incrementally lower output voltage, and so forth.” See also Par. 0024.  Examiner’s Note - Torzhkov also teaches optimization of a plurality of energy devices and operating those energy devices in a two-tiered method. Torzhkov teaches operating a plurality of energy devices based on a schedule of operation based on the optimization. See Par. 0008, 0013, 0015, 0018, 0033, and 0202.) 
	Jagota may implicitly teach in paragraph 0010 a building, it does not explicitly teach producing resources for a building.  However, Torzhkov does teach that operate to produce one or more resources consumed by a building, (Par. 0005: Large-scale commercial buildings such as skyscrapers and industrial buildings such as factories have large and complex energy generation and utilization needs. These needs include chilled water, chilled air, hot water, hot air, electrical loads, and the like. To meet these complex energy generation and utilization needs, these buildings, referred to herein as energy plants or simply plants, may include a large number of devices that utilize energy, generate energy, and/or store energy, for example, to provide for the plant's heating, cooling and electricity needs. These devices are referred to herein as energy devices and include devices that utilize energy such as water chillers, air conditioners, water heaters, and devices that utilize plant electricity. Energy devices may also include devices that generate energy such as fossil fuel-powered electrical generators, geothermal systems, solar collectors and photovoltaic cells. Energy devices may also include devices that store energy for later use such as thermal energy storage devices, batteries and the like.” See also Par. 0102, 0150, 0168, 0193, 0201, and 0213.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined1 using a controller for the ranking (prioritization) of many power sources based on a criterion which is respect to production of the source and operate the power sources by the determined priority of the power sources as in Jagota with optimization operational control of plant according to a schedule that has several sub-plants and used in a commercial building as in Torzhkov in order to utilize a plant that has many sub-plants in the most optimized efficient manner. (Par. 0034) 

Regarding claim 6,
Jagota and Torzhkov teach the elements of claim 1 which claim 6 depends.  Torzhkov also teaches that the processing circuit is configured to determine the resource allocation of the plurality of subplants by: iteratively determining resource allocation among one or more subplants of the plurality of subplants that produce independent resources according to the ranks. and resource allocation among one or more subplants of the plurality of subplants that produce dependent resources according to the independent resources and the rank, until the resource allocation of the plurality of subplants is determined.  (Par. 0211: “After optimization of the sub‐models has been performed, there may optionally be an iterative improvement of the optimization of the master model based on the optimization of the sub‐models, and thereafter, the optimization of the sub‐models may be improved based on the improved optimization of the master model. This iterative loop may be repeated, for example, for a desired number of iterations, or until subsequent iterations no longer result in improvements.” Par. 0010: “Optimizing the two‐tiered model may be performed using mixed integer‐linear programming. Optimizing the two‐tiered model may include optimizing the top tier model and optimizing the bottom tier model iteratively.”) 

Regarding claim 7,
Jagota and Torzhkov teach the elements of claim 1 which claim 7 depends.  Torzhkov also teaches that the rank (optimization and scheduling) identifiers are time dependent.  (Par. 0018: “A computer system includes a processor and a program storage device readable by the computer system, embodying a program of instructions executable by the processor to perform method steps for optimizing operational settings for a plurality of energy devices. The method includes representing each of the plurality of energy devices in terms of a set of decision variables and operational parameters, constraining the decision variables and operational parameters based on operational conditions and interrelationship between the plurality of energy devices, generating a two-tiered model of the plurality of energy devices wherein a top tier of the model represents interaction of various sub-models and a bottom tier of the model includes a set of the sub-models that form the top tier, each sub-model representing detailed operation of the plurality of energy devices, and optimizing the two-tiered model to provide either a schedule of operation for the plurality of energy devices or real -time control for the plurality of energy devices an optimization solver employing mixed integer-linear programming.” Par. 0202: “Accordingly, exemplary embodiments of the present invention seek to optimize operational efficiency of large-scale industrial and/or commercial facilities including, but not limited to, controlling the operation of heating units, cooling units and air handling units. These, and other units, are referred to herein as energy devices as they may utilize energy, generate energy and/or store energy. This process may be embodied, for example, as a computer program executed on a computer system. There may be one of two outputs of this program. The first possible output may be a time-based schedule that lays out the operational settings for a plurality of energy devices. The operational settings may include when to activate a device, when to deactivate a device, and what setting to operate the device at.” See also claim 1.) 

Regarding claim 8,
Jagota and Torzhkov teach the elements of claim 1 which claim 8 depends.  Torzhkov also teaches that the rank (optimization and scheduling) identifiers prioritize a first subplant over a second subplant at a first time, and prioritize the second subplant over the first subplant at a second time.  (Par. As long as the power supplied to the geothermal system 110 (P.sub.GTS) is less than the reduction of power sent to the centrifugal chillers 108 (P.sub.CC) when the geothermal system 110 is activated, it would be beneficial to utilize the geothermal system 110. Because, depending on certain parameters, it may not always be beneficial to utilize the geothermal system 110, effective utilization of the geothermal system 110 is one element that may be optimized to maximize plant efficiency.” See also Par. 0198 (sequence of the sub-plants).) 

Regarding claims 9 and 14 – 16, are directed to a non-transitory readable medium to implement the system or apparatuses set forth in claims 1 and 6 – 8, respectively.  Jagota and Torzhkov teach the claimed system or apparatuses in claims 1 and 6 – 8.  Therefore, Jagota and Torzhkov teach non-transitory readable medium, to implement the method of steps, in claims 9 and 14 – 16.

Regarding claims 17, 18, and 19, they are directed to a method of steps to implement the system or apparatuses set forth in claims 1, 7, and 8, respectively.  Jagota and Torzhkov teach the claimed system or apparatuses in claims 1, 7, and 8.  Therefore, Jagota and Torzhkov teach the method of steps in claims 17, 18, and 19.

	
	
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jagota in view of Torzhkov in further view of Forbes et al. (PG Pub. No. 20160370819).

Regarding claim 2,
Jagota and Torzhkov teach the elements of claim 1 which claim 2 depends, but do not teach that the subplants (power devices or sources) are either a dependent or independent sources.  However, Forbes does teach to classify, for each of the plurality of subplants, each resource produced or consumed by the each of the plurality of subplants as either an independent resource or a dependent resource. (Par. 0075: “Duty cycle exists for switch -controlled, binary state, or environmentally-independent devices which go ON and OFF irrespective of the influence or effect of environment.”  Par. 0104: “In yet another embodiment, the method further includes determining, prior to commencement of the control event, whether the projected energy consumption is sufficient to meet the requested predetermined change in regulating reserve. In another embodiment, determining that a control event is to occur includes monitoring a frequency of electric power supplied from the electric power grid and determining that the control event is to occur when the frequency of electric power deviates above a predetermined frequency by more than a predetermined amount. In another embodiment, the method includes the step of providing one or more users of the at least one device compensation and/or incentive to allow the at least one device to receive electric power during the control event. In yet another embodiment, the compensation is based on the power supply value associated with each of the at least one device that receives power during the control event. In yet another embodiment, the incentive includes a reduction in a cost rate of electricity during the control event. In yet another embodiment, the incentive includes payment to the one or more users for allowing electric power to be delivered to the at least one device during the control event. In yet another embodiment, the incentive includes providing points to the one or more users based on an amount of electric power delivered to the at least one device during the control event, wherein the points are redeemable toward goods or services. In yet another embodiment, the incentive includes net metering such that an amount of electric power consumed at a service point during the control event offsets an amount of power consumed at the service point for non-control event purposes during a billing cycle. In yet another embodiment, determining that a control event is to occur includes determining that an excess amount of electric power has been produced from one or more renewable energy sources from which the electric power grid receives at least some electric power. In yet another embodiment, determining projected energy consumption includes determining a projected amount of energy consumption for each service point at which one or more devices are to be supplied electric power during the control event to produce a plurality of projected energy consumption amounts and aggregating the plurality of projected energy consumption amounts to produce the projected energy consumption. In yet another embodiment, the at least one device includes at least one environmentally-dependent device and estimating power consumption behavior of the at least one device for a predetermined future time period includes determining at least one environmental characteristic expected during the predetermined future time period at a service point at which the at least one environmentally-dependent device is located, determining, based on stored user settings, a maximum allowable variance of the at least one environmental characteristic in an area at the service point monitored by the environmentally-dependent device, and generating, prior to commencement of the control event and based at least on the stored power consumption data and the PSV, the at least one environmental characteristic and the maximum allowable variance of the at least one environmental characteristic, an amount of power that the at least one environmentally-dependent device is expected to consume during the predetermined future time period. In yet another embodiment, determining at least one environmental characteristic expected during the predetermined future time period includes receiving information associated with the at least one environmental characteristic from at least one of a local weather service, a state weather service, and a national weather service. In yet another embodiment, the stored power consumption data includes power consumption data on a service point by service point basis. In yet another embodiment, the at least one environmental characteristic is at least one of air temperature, humidity, barometric pressure, wind speed, rainfall accumulation, and water temperature. In yet another embodiment, the at least one device includes at least one environmentally-independent device and estimating power consumption behavior of the at least one device for a predetermined future time period includes determining whether, absent occurrence of the control event, the at least one environmentally-independent device is expected to be consuming power during a time period of the control event based on the stored power consumption data, and in the event that, absent occurrence of the control event, the at least one environmentally-independent device is not expected to be consuming power during the time period of the control event, determining a duty cycle for the at least one environmentally-independent device based on the stored power consumption data, and generating, based on the stored power consumption data, the PSV and the duty cycle, an amount of power expected to be consumed by the at least one environmentally -independent device during the time period of the control event if the control event occurs.” Par. 0038.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined2 using a controller for the ranking (prioritization) of many power sources based on a criterion which is respect to production of the source and operate the power sources by the determined priority of the power sources as in Jagota with optimization operational control of plant according to a schedule that has several sub-plants and used in a commercial building as in Torzhkov with having power devices that are either independent or dependent as in Forbes in order to Par. 0016: “compensate for an over-generation condition.” (Par. 0016)

Regarding claim 10, it is directed to a non-transitory readable medium to implement the system or apparatuses set forth in claim 2.  Jagota, Torzhkov, and Forbes teach the claimed system or apparatuses in claim 2.  Therefore, Jagota, Torzhkov, and Forbes teach the non-transitory readable medium, to implement the method of steps, in claim 10. 

Claims 3, 4, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jagota in view Torzhkov in further view of Forbes in further view of Fontana et al. (US PG Pub. No. 20110006600), herein “Fontana.”

Regarding claim 3,
Jagota, Torzhkov, and Forbes teach the elements of claim 2 which claim 3 depends. Fontana, used in the previous office action, more clearly teaches that the processing circuit is configured to determine the resource allocation of the plurality of subplants by: determining resource allocation among one or more subplants of the plurality of subplants that produce independent resources, according to the ranks.  (Par. 0046: “FIG. 4 is a flow diagram of one embodiment of a method of combining the outputs of multiple, disparate types of power sources. The method begins in a start step 410. In a step 420, types of each of multiple power sources is recognized. In a step 430, priorities for the power sources are determined. In a step 440, operating parameters are selected for DC-output converters corresponding to the power sources. In one embodiment, at least some of the operating parameters are based on the priorities for the corresponding power sources.” Par. 0021: “configured to determine relative priorities of the power sources 110a, 110b, 110c, . . . , 110n, the power sources 110a, 110b, 110c are labeled priority power sources, indicating that they have (typically differing) priorities higher than a lowest priority, and the power source 110n is labeled a fallback power source, indicating that it has the lowest priority. See also Par. 0017, 0018, complete paragraph 0021, and 0038.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined3 using a controller for the ranking (prioritization) of many power sources based on a criterion which is respect to production of the source and operate the power sources by the determined priority of the power sources as in Jagota with optimization operational control of plant according to a schedule that has several sub-plants and used in a commercial building as in Torzhkov with having power devices that are either independent or dependent as in Forbes with having a plurality of subplants that produce independent resources, according to the ranks as in Fontana in order to have different types of renewable power sources that can be prioritized and allow emergency use of reserved type of sources that may not be renewable. 

Regarding claim 4,
Jagota, Torzhkov, Forbes, and Fontana teach the elements of claim 3 which claim 4 depends. Fontana also teaches that the processing circuit is configured to determine the resource allocation of the plurality of subplants by: allocating remaining resource, after the resource allocation of the independent resources, among one or more subplants of the plurality of subplants that produce dependent resources, according to the ranks.  (Par. 0021: “…the power sources 110a, 110b, 110c are labeled priority power sources, indicating that they have (typically differing) priorities higher than a lowest priority, and the power source 110n is labeled a fallback power source, indicating that it has the lowest priority. In the illustrated embodiment, the priority power source 1 110a is a solar‐derived power source (e.g., a solar panel), the priority power source 2 110b is a wind‐derived power source (e.g., a turbine‐driven generator), the priority power source 3 110c is the commercial electric power grid (which may also be regarded as a first backup power source), and the fallback power source 110n is a backup power source (e.g., one or more fuel cells, one or more batteries or one or more strings of batteries).” See also Par. 0024.) 

Regarding claims 11 - 12, they are directed to a non-transitory readable medium to implement the system or apparatuses set forth in claims 3 - 4.  Jagota, Torzhkov, Forbes, and Fontana teach the claimed system or apparatuses in claims 2 - 4.  Therefore, Jagota, Torzhkov, Forbes, and Fontana teach non-transitory readable medium, to implement the method of steps, in claims 11 - 12. 

Regarding claim 20, it is directed to a method of steps to implement the system or apparatuses set forth in claim 4.  Jagota, Torzhkov, Forbes, and Fontana teach the claimed system or apparatuses in claim 4.  Therefore, Jagota, Torzhkov, Forbes, and Fontana teach the method of steps in claim 20. 


Allowable Subject Matter

Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues above. Claim 5 includes the element of claims 1, 2, and 3 and claim 13 includes the limitations of 9, 10 and 11.  Reasons for allowance will be held in abeyance pending final recitation of the claims.  

Response to Arguments

Applicant’s arguments with respect to all claims have been considered and examiner is not persuaded to applicant’s arguments and the rejection is maintained. Applicant begins in the “Applicant Arguments Remarks Made” section page 8 by explaining the claimed invention and describes the subplants as those that produce hot water, chilled water, natural gas, electricity etc.  However, nowhere in any of the dependent claims does it list that the subplants as those related to water heating or cooling. Rather the claims state specifically that the plurality of subplants are “of the energy plant” which Jagota teaches. (Par. 0008: “…multiple power sources and controlling a plant…” See also Par. 0009 which teaches a power plant.)  Applicant on pages 8 and 9 of the remarks section cites several paragraphs of the specification to describe the present application and on the bottom of page 9 states “in light of the specification…”  Section 2111.01(II) states that: “"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." By interpreting the subplants as plants related to chilling or heating water, or natural gas, etc. the concept of subplants may be “interpreted more broadly that is justified.” See MPEP §2111.  Examiner admits that Jagota does not relate the subplants to water chilling or heating, but applicant had the “opportunity to amend the claims during prosecution” which would obviate the Jagota reference. (Emphasis added by examiner. See MPEP §2111, paragraph 5, first sentence.) 
Applicant then argues that “Jagota does not teach or suggest using ranks of a plurality of subplants to determine a specific amount of a resource to be produced or consumed by each of the subplants.”  Examiner is not persuaded by this argument. Applicant explains the above statement by stating that: “Jagota merely teaches a rank-based priority system to control when each of a plurality of power sources should be activated.”  However, cited Jagota paragraph 0005 states: “configured to prioritize the power sources based on at least one criterion and (3c) an output characteristic assigner coupled to the source prioritizer and configured to assign output characteristics to the power sources that differ from one another as a function of the priority…” See also Par. 0003, 0004, 0011, 0035 and 0036.  Thus Jagota has several power sources (“the plant includes a first AC power source 110, a second AC power source 120 and a first DC power source 130…” Par. 0011, line 5) and “assigns output characteristics to the power sources that differ from one another as a function of the priority.” (Par. 0003)  See also paragraph 0014. Thus it is the priority of the power sources that determines the allocation or the amount of power each one produces or allocates to the system by adjusting their output voltage or current.  Applicant counter-argues this point by stating that “Applicant notes that the output voltages in Jagota do not define an amount of power, electricity, energy, or any other resource provided by the power sources, but rather merely specify conditions under which the various power sources should be activated. [Emphasis added by applicant]  Examiner is also not persuaded by this argument because the claims in the instant application only stipulate “resource allocation of the plurality of subplants according to the ranks of the subplants…”  Jagota states in paragraph 0036: “The current share values assigned to rectifiers or converters may differ from one another as a function of the priority of their powering source. Current sharing can be implemented through an analog bus where each unit compares its output to a reference signal based on the outputs of other units; or through a digital scheme where the DC plant controller measures/calculates the overall output of the plant and assigns adjustments to rectifier voltage and/or current limit values through a digital bus. In one embodiment with the analog current share bus, the rectifiers or converters with the lowest priority are inhibited from adjusting their settings for a large or indefinite increment of time. The rectifier/converters with the highest priority are allowed to respond to the current share reference bus instantaneously and have a higher current/power limit setting.” Thus Jagota teaches assigning adjustments to individual rectifier voltages and currents based on priority. See also figure 1.  Applicant states at the bottom of page 11 that “the system in Jagota does not determine a specific amount of a resource to be produced by each of the power sources.”  However, given the cited paragraphs, Jagota clearly teaches how much each of the power sources are contributing to the overall system. This is by definition “determining resource allocation” by way of priorities or ranks. See also Jagota paragraph 0035 which teaches power output of the power source can be “decremented by fixed or varying amounts.”  This is directly contrary with applicant’s argument that interprets Jagota to mean “when each power source is activated to supply power.” 
Torzhkov was combined with Jagota to teach the element of a building and when energy systems are activated or deactivated and is easily combinable with Jagota. 
The references of Jagota and Torzhkov were used in the previous non-final rejection and therefore this action is made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Examiner’s Note - The prior art references of Jagota and Torzhkov have many overlaps and Torzhkov may inherently teach the element of ranking by scheduling the sub-plants (energy devices, such as chillers, heater units and air handers (Par. 0009)) according to optimization of the plant and energy needs.  Fontana more clearly teaches a “ranking” by prioritization of the power sources. 
        2 Examiner’s Note - The prior art references of Jagota and Torzhkov have many overlaps and Torzhkov may inherently teach the element of ranking by scheduling the sub-plants (energy devices, such as chillers, heater units and air handers (Par. 0009)) according to optimization of the plant and energy needs.  Fontana more clearly teaches a “ranking” by prioritization of the power sources. 
        3 Examiner’s Note - The prior art references of Jagota and Torzhkov have many overlaps and Torzhkov may inherently teach the element of ranking by scheduling the sub-plants (energy devices, such as chillers, heater units and air handers (Par. 0009)) according to optimization of the plant and energy needs.  Fontana more clearly teaches a “ranking” by prioritization of the power sources.